DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Applicant's election with traverse of Group IV in the reply filed on Apr. 15, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement mailed Nov. 15, 2021 did not provide sufficient evidence (with regard to both the Group restriction between Groups I- V; and the additional species requirements) of a lack of novelty and inventive step.  This is not found persuasive because, all claims of the application may be interpreted as depending from claim 1, clearly indicating a technical relationship among the inventions. Specifically, claim 1 recites “A polypeptide comprising an extracellular myomerger polypeptide”.  Each invention from the subsequent Groups requires (or optionally requires) the technical feature of claim 1. Thus, the technical feature is the subject matter of claim 1; which, CORBEL, WO-2018087720-A1, Pub: May 17, 2018 discloses. (Specifically, minion isoforms of Corbel [0068]).
This previous finding provides evidence that independent claim 1 recites a technical feature that is not a “special technical feature” because it does not make a contribution over the prior art a posteriori.
Specifically, Corbel discloses a polypeptide comprising an extracellular myomerger polypeptide (e.g., MPTPLLPLLL RLLLSCLLLP AARLARQYLL PLLRRLARRL GSQDMREALL GCLLFILSQR HSPDAGEASR VDRLERRERL GPQK (SEQ ID NO: 3, which comprises an extracellular myomerger polypeptide {instant SEQ ID NO: 20}. ([0068], Table 1]). Thus, independent claim 1 is not novel, nor does it indicate an inventive step on its face. Further, Corbel discloses a method of increasing cell membrane permeability using SEQ ID NO: 3; and teaches increased fusion activity between cells in so doing. ([0097]- [0106]; [0081]).
Further independent claims 20 and 31 are written in the alternative, so neither require the technical feature of claim 1 or a composition of claim 16. In fact, they only require a cell to be contacted by a myomerger (MINION) polypeptide, which is disclosed by Corbel in the form of wt species, polypeptide variants, fragments, and cDNA nucleotides in viral capsids for the in vitro or in vivo treatment of mammalian tumor cells by intratumoral injection. ([0068]; [0079]; [0088]- [0107]; [0118]).  	Therefore, Groups I- V do not share a common special technical feature, because the independent claims – when taken as a whole – lack novelty and an inventive step.
The restriction/ election requirement is still deemed proper and is therefore made FINAL.
Claims 1-19, and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I- III, and V, there being no allowable generic or linking claim. 

Applicant’s election – with traverse – of species in the reply filed on Apr. 15, 2022 is acknowledged. The analysis of the previous office action and the additional analysis (above) apply to the species elections as well.  Since the technical feature of claim 1 is not required for the method of independent claim 20, and Applicant has chosen the invention of Group IV, (claims 20-30), the species elections with respect to:
A specific amino acid sequence or specific combination of amino acid sequences; and
A specific nucleic acid sequence or combination of nucleic acid sequences are not required.
Applicants elected the following species:
A specific type of cell or a specific combination of cells to be affected by any method claims: mammalian cells; and 
Location of the application of any method claims elected: in vitro.
Claims 23 and 27 are withdrawn from further consideration as being drawn to nonelected species (see applicant’s response – pg. 2 of 4 – dated Apr. 15, 2022).

Status of the Claims
	Claims 1- 33 are currently pending. Non-elected claims 1-19, 23, 27, and 31-33 are withdrawn from consideration because they do not encompass the elected subject matter. 
Claims 20-22, 24-26, and 28-30 are currently under consideration.


Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20- 22, 24- 26, and 28- 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CORBEL, WO 2018/0877220 A1, Pub: May 17, 2018, on IDS. 
	Corbel discloses methods of increasing fusion and lysis of cells comprising contacting mammalian cells – in vitro – with expressed MINION polypeptides; including, SEQ ID NO: 3, which is 100% identical to the myomerger polypeptide of instant SEQ ID NO: 3. ([0017]; [0020]; [0021]).  Corbel also teaches lysis of tumoral cells by Intratumoral injection of oncolytic viruses expressing SEQ ID NO: 3.  Corbel teaches methods of contacting cells with MINION/ myomerger polypeptides comprising an amino acid sequence of SEQ ID NO: 3 in vitro. ([0095]; [0097]; [0108]- [0109]; [0117]; [0118]- [00120]).  Corbel teaches that MINION/ myomerger peptides drive pore production in membranes. ([0066]; [0217]).
	Regarding claim 20, Corbel discloses multiple methods of contacting cells with myomerger polypeptides. ([0017- 0020]; [0096]- [0098]; claims 35, 41 and 43; [0107]- [0109]; [0117]; claims 74- 76, 89- 90, and 92). Thereby, disclosing the limitation of contacting cells with myomerger polypeptide.
	Regarding claim 21, Corbel discloses human tumoral cells as targets (claims 44 and 45), teaching the limitation of the method of instant claim 20, wherein the cell is a mammalian cell.
	Regarding claim 22, Corbel discloses human tumoral cells as targets (claims 44 and 45), teaching the limitation of the method of instant claim 20, wherein the cell is a mammalian cell.
	Regarding claim 24, Corbel discloses human tumoral cells as targets (claims 44 and 45), teaching the limitation of the method of instant claim 20, wherein the cell is a mammalian cancer cell.
	Regarding claim 25, Corbel discloses human tumoral cells as targets (claims 44 and 45), teaching the limitation of the method of instant claim 20, wherein the cell is a mammalian tumor cell
	Regarding claim 26, Corbel teaches in vitro contacting of human tumoral cells with liposomes comprising an amino acid sequence selected from SEQ ID NO: 3. ([0017]- [0020]). [human MINION isoform 2 amino acid sequence, [0068], Table 1 (100% Query/ 100% local similarity match with instant SEQ ID NO: 3 {human MYOMERGER polypeptide})]. This teaches the limitation of contacting occurring in vitro.
	Regarding claim 28, Corbel discloses a method of administering an oncolytic virus comprising an expression vector for SEQ IN NO: 3 (myomerger polypeptide of instant SEQ ID NO: 3) resulting in lysis of tumor cells following Intratumoral injection. ([0107]- [0109]; [0117]; claims 74- 76, 89- 90, and 92). Teaching the limitation of a method of contacting cells comprising an injection.
	Regarding claim 29, Corbel teaches methods of contacting cells with MINION/ myomerger polypeptides comprising an amino acid sequence of SEQ ID NO: 3 in vitro. ([0095]; [0097]; [0108]- [0109]; [0117]; [0118]- [00120]).  Corbel teaches that MINION/ myomerger peptides drive pore production in membranes. ([0066]; [0217]). Thus, corbel teaches the limitation of contacting cells resulting in on or more pores in the cell membrane.
	Regarding claim 30, Corbel discloses a method of administering an oncolytic virus comprising an expression vector for SEQ IN NO: 3 (myomerger polypeptide of instant SEQ ID NO: 3) resulting in lysis of tumor cells following Intratumoral injection. ([0107]- [0109]; [0117]), teaching the limitation wherein the method results in lysing cells.
Therefore, the teachings of Corbel anticipate the presently claimed method.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 20, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. US-10,272,137-B2 (‘137), on IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Regarding claims 20, claim 14 of ‘137 recites a method of delivering a gene of interest to a mammalian muscle cell comprising: (a) providing a mammalian non-muscle cell comprising an exogenous nucleic acid encoding and expressing a Myomaker protein on the cell surface of said mammalian non-muscle cell, and wherein said mammalian non-muscle cell comprises a nucleic acid that encodes and expresses an exogenous gene of interest; and (b) contacting said mammalian non-muscle cell with a mammalian muscle cell, wherein said mammalian non-muscle cell expressing the Myomaker protein will fuse with said mammalian muscle cell and deliver said gene of interest to said mammalian muscle cell. Meeting the limitations of contacting a cell with myomerger polypeptide.
	Regarding claims 21, claim 14 of ‘137 recites mammalian muscle cell, meeting the limitation of mammalian muscle cell.
	Regarding claims 22, claim 14 of ‘137 recites mammalian muscle cell, meeting the limitation of mammalian muscle cell.
	Thus, claims 20 -22 are obvious variants of claim 14 of ‘137.
Claims 20, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 20, 38, 39, and 45 of copending Application No. US 16/485,574 (published as US-2020/0048318-A1) (‘574).
	Claim 1 of ‘574 recites a polypeptide comprising a myomerger polypeptide.
	Claim 11 of ‘574 recites a myomerger nucleic acid molecule encoding the polypeptide of claim 1.
	Claim 20 of ‘574 recites a modified cell comprising the myomerger nucleic acid molecule of claim 11.
	Regarding claims 20, claim 28 of ‘574 recites a method for fusing two or more cells comprising contacting a first cell with a second cell to form a third cell; wherein the first cell is a modified cell of claim 20 comprising a first myomerger polypeptide and a first myomaker polypeptide; the second cell comprises a second myomaker polypeptide and optionally comprises a second myomerger polypeptide; and the third cell is a multinucleated cell; and claim 39 of ‘574 recites the method of claim 38, wherein the second cell comprises the second myomerger polypeptide.
	Regarding claim 26, claim 45 of ‘574 recites the method of claim 38, wherein the contacting occurs in vitro.
This is a provisional nonstatutory double patenting rejection.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sampath et al. (2018) “Myoblast fusion confusion: the resolution begins” Skeletal Muscle, Vol. 8, Article 3 (10 pages); on IDS filed 4/22/2022, teaches that the N-terminal hydrophobic region has also been interpreted as a cleavable signal peptide. (pg. 4 of 10, Col. 2, Par. 2).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al. (2017) “Requirement of the fusogenic micropeptide myomixer for muscle formation in zebrafish” Proc Natl Acad Sci U S A, Vol. 114, pp. 11950-11955; on IDS, discloses that Myomixer/ myomerger proteins are weakly associated with the membrane (pg. 11953, Col. 1).


Conclusion

Summary of Claims: Claims 20- 22, 24- 26, and 28- 30 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658